Citation Nr: 0008455	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic inflammatory demyelinating polyneuropathy, with 
possible multiple sclerosis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to May 
1992.

In a May 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 30 percent for chronic inflammatory demyelinating 
polyneuropathy, with possible multiple sclerosis, to the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO) for additional development of the record.  The 
case has now been returned to the Board for appellate 
consideration.



REMAND

A January 1995 VA neurological examination revealed a history 
of chronic inflammatory demyelinating polyneuropathy, 
cerebellar abnormalities, nystagmus, and intermittent slurred 
speech which were compatible with a central disorder.  It was 
also noted that there was presently evidence of a mild 
proximal and distal lower extremity weakness, and minimal 
hand weakness, in addition to distal sensory abnormalities.  

The veteran reported that the symptoms of his disease 
included fatigue, muscle problems, back pain, memory 
problems, confusion, and joint pain.  He stated that doctors 
informed him that his memory and confusion problems could be 
due to brain lesions, or could comprise a psychological 
reaction to the stress of his disease.

In a May 1997 decision, the Board remanded the issue of 
entitlement to an evaluation in excess of 30 percent for 
chronic inflammatory demyelinating polyneuropathy, with 
possible multiple sclerosis, to the RO for an additional VA 
examination.  The Board requested that all symptomatology be 
reported in detail and all complaints or symptoms having a 
medical cause be covered by a definite diagnosis.  The 
examiner was requested to fully describe the specific 
neurological manifestations associated with the service-
connected chronic inflammatory demyelinating polyneuropathy, 
with possible multiple sclerosis, including a specific 
description of the nerves affected.  Additionally, the 
examiner was asked to describe the limitation of ordinary 
functions, if any, and the effects of the veteran's service-
connected disability upon his ability to maintain 
substantially gainful employment.  Finally, the examiner was 
requested to note whether any additional specialty 
consultations were indicated and if so, they were to be 
scheduled.  

The record reflects that upon VA neurological examination 
dated in September 1997, the veteran complained of 
intermittent episodes of weakness of the right lower 
extremity, occasional fatigue, memory difficulty primarily in 
the present memory, stiffness in the lower extremities, 
headache, occasional dysarthria, heat sensitivity, and 
occasional abdominal and hand tremor.  The examiner noted a 
history and physical examination suggestive of both a 
peripheral neuropathy, as well as a central process, of 
unclear etiology.  The examiner noted the veteran appeared to 
be stable with worsening of symptoms primarily with exposure 
to heat, and there was evidence of minimal progression since 
his last evaluation.  The examiner recommended a repeat 
evaluation, electromyography nerve conduction studies, and a 
possible electroencephalogram for evaluation of memory 
problems. 

Upon VA neuropsychiatric evaluation dated in March 1998, the 
examiner noted no axis I diagnosis but recommended that the 
veteran be scheduled for a neuropsychological evaluation with 
particular attention to memory and executive functioning.  

Upon VA neurological examination dated in March 1998, the 
examiner noted the veteran may have a very mild subcortical 
dementia and recommended that evaluation with 
neuropsychological tests would be helpful in making a 
determination of significant abnormality.  

The record does not reflect that the recommended 
neuropsychological evaluation or testing has been conducted.  
Additionally, it does not appear that the neurological 
examinations specifically described whether there was any 
limitation of ordinary function, the specific nerves 
affected, or the effect, if any, of the veteran's service-
connected disability upon his ability to maintain 
substantially gainful employment.  The Board is of the 
opinion that this specific information is needed in order to 
properly evaluate the severity of the veteran's service-
connected chronic inflammatory demyelinating polyneuropathy 
with possible multiple sclerosis.  

The Board recognizes that the case was previously remanded 
and regrets further delay; however, it must be noted that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has determined that where the record before the Board 
is inadequate, a remand is mandatory rather than permissive.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); Sanders v. 
Derwinski, 1 Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In the instant case, further remand is 
necessary to ensure that the record is fully developed and 
that the veteran is afforded adequate due process.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should once again contact the 
veteran and ask that he provide the names 
and addresses of all health care 
providers from whom he has received 
treatment for chronic inflammatory 
demyelinating polyneuropathy or a 
neurological disorder since June 1996.  
After obtaining the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The veteran should also be afforded 
another VA neurological examination to 
determine the nature and extent of 
severity of his chronic inflammatory 
demyelinating polyneuropathy, with 
possible multiple sclerosis.  All 
indicated studies must be conducted and 
clinical manifestations attributable to 
chronic inflammatory demyelinating 
polyneuropathy, with possible multiple 
sclerosis, should be reported in detail.  
The examiner should fully describe the 
specific neurological manifestations 
associated with the service-connected 
chronic inflammatory demyelinating 
polyneuropathy, with possible multiple 
sclerosis, including a description of the 
specific nerves affected.  In addition, 
the examiner should describe the 
limitation of ordinary functions, if any, 
and the effects of the chronic 
inflammatory demyelinating 
polyneuropathy, with possible multiple 
sclerosis, upon the veteran's ability to 
maintain substantially gainful 
employment.

The examiner should indicate whether any 
diagnostic tests or additional specialty 
consultations are indicated, particularly 
with respect to the veteran's orthopedic, 
ocular, and psychiatric complaints.  If 
so, such examinations should be 
scheduled.

The veteran should be afforded a 
neuropsychological examination to 
determine the nature and severity of any 
memory difficulties as a result of the 
veteran's service-connected chronic 
inflammatory demyelinating 
polyneuropathy, with possible multiple 
sclerosis.  Particular attention should 
be paid to memory and executive 
functioning.  All findings must be 
reported in detail. 

The claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner(s) prior to conduction and 
completion of the examination(s).

3.  The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4.  Thereafter, the RO should review the 
record and readjudicate the issue of 
entitlement to an evaluation in excess of 
30 percent for chronic inflammatory 
demyelinating polyneuropathy, with 
possible multiple sclerosis.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

The Board notes the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


